Exhibit AMENDMENT NO. 2 TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BREITBURN ENERGY PARTNERS L.P. This Amendment No. 2 to the First Amended and Restated Agreement of Limited Partnership of Breitburn Energy Partners L.P., a Delaware limited partnership (the "Partnership"), dated as of April 7, 2009 (this "Amendment"), is made and entered into by Breitburn GP, LLC, a Delaware limited liability company, as general partner of the Partnership (the "General Partner") and as the lawful agent and attorney-in-fact for and on behalf of each of the limited partners of the Partnership.Capitalized terms used herein and not otherwise defined are used as defined in the First Amended and Restated Agreement of Limited Partnership of the Partnership, dated as of October 10, 2006, as heretofore amended (the "LP Agreement"). W I T N E S S E T H WHEREAS, the Partnership is a limited partnership that was formed under the Delaware Revised Uniform Limited
